DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 7 May 2021.

Election/Restrictions
Newly added claims 47-52 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed toward a process of operating the combustion system, whereas the claims elected in Applicant’s response filed on 24 September 2020 were directed toward a combustion system.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Response to Amendment
Claim 1 has been amended. Claims 16-22 and 46 remain withdrawn from consideration, as do newly added claims 47-52, as discussed above. Claims 1-5, 16-22, and 44-52 are pending. 
In view of the amendments to the specification, the objections to the drawings that were presented in the previous action (Non-Final Rejection filed on 9 December 2020) have been withdrawn. In response to the amendments to claims 1 and 44, the objection to claim 1 and the rejections of claim 44 under 35 USC 112(a) and (b) have been withdrawn.


Response to Arguments
Applicant argues that the objection to the specification that was presented in the previous action to overcome by amending “boiler 43” to “boiler 34” on p. 53 at line 16 (Remarks, p. 18). In response, Applicant has presented amendments with reference to the publication of the patent application. Applicant is respectfully advised that in [0128], “boiler 43” has been amended to “boiler 43” (i.e., the amendment makes no change). Therefore, the objection is maintained. 
Applicant’s arguments, see Remarks, filed 7 May 2021, with respect to the rejection of claims 1 and 5 under 35 USC 103 have been fully considered (p. 20, “Applicant submits . . . an ejector . . . and a compressor”) and are persuasive.  The rejections of the claims under 35 USC 103 have been withdrawn. 

Specification
The disclosure is objected to because of the following informalities: 
In [0128], line 6, “boiler 43” appears to be a typographical error where “boiler 34” was intended.
Appropriate correction is required. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1: In lines 13-14, Applicant is respectfully advised to provide an appropriate article for each claim element (i.e., “at least one of a water and/or a condensate stream”).
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 30, the claim recites, “to form a condensate stream.” However, line 14 recites “[a] condensate stream” (see above). It is therefore unclear if line 30 references the condensate stream of line 14, and if it does, it is unclear why an appropriate article (e.g., “the”) is not used. For the purposes of examination only, line 30 will be interpreted as “to form the condensate stream.”
Claims 1-5 and 44-45 are rejected because of their dependence on claim1.
Claim 44 recites the limitation “said particulate filter" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In view of claim 1, line 16, this phrase will be interpreted as “said particulate collector.”
Claim 45 is rejected because of its dependence on claim 44.

Examiner’s Note
Applicant is respectfully advised to carefully review newly added and withdrawn claims 47-52 to remove sources of indefiniteness. Applicant’s attention is respectfully directed to the following examples: 
terms lacking sufficient antecedent basis: claim 47, step “a” (“said primary oxidant stream and said secondary oxidant stream”); claim 47, step “b” (“the at least first component”); (“said integrated heat exchanger in said combustor,” noting the antecedent “connected to said combustor”); claim 47, step “h” (“said at least one adsorbent material”); claim 52 (“at least one condenser”);
terms not acknowledging prior antecedents: claim 47, step “b” (“a fuel stream”); claim 47, step “c” (“condensate stream,” “a water stream,” “a high pressure steam stream”); claim 47, step “i” (“an ejector” and “a compressed second product stream”), claim 49 (“a condensate stream or a water stream” and “a low pressure steam stream”); and
terms which are unclear: claim 47, step “i” (“a portion of said compressed second product stream,” emphasis added) versus claim 1 (“to admit said compressed second product stream into said high pressure port of said elector”); claim 48 (“wherein said low pressure steam stream comprises a very low pressure steam stream,” as it is unclear how a stream can comprise a stream).
In addition, it is noted that withdrawn claim 46 depends from canceled claim 15. Applicant is respectfully requested to assist in locating and correcting sources of indefiniteness.
In addition, in view of the determination of allowable subject matter found in claim 1, Applicant is respectfully advised to amend claim 16 to depend from claim 1, or otherwise contain all the limitations of claim 1, so that claims 16-22 are in condition for rejoinder, should Applicant so desire.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-5 and 44-45. The concept of a combustion system comprising: 
an oxidant preheater fluidly connected to a primary oxidant source and to a secondary oxidant source and operable to provide a preheated primary oxidant stream and a preheated secondary oxidant stream; 
a fuel source;
a combustor, fluidly connected to recover at least one of said preheated primary oxidant stream and said preheated secondary oxidant stream from said oxidant preheater, and a fuel stream from said fuel source for combustion, to produce a combustion gas stream, and fluidly connected to admit said combustion gas stream into said oxidant preheater;
a feedwater source;
an integrated heat exchanger having a hot side fluidly connected to said combustor and a cold side fluidly connected to recover at least one of a water and/or condensate stream from said feedwater source, to produce a high pressure steam stream from said cold side;
a particulate collector fluidly connected to recover said combustion gas stream from said oxidant preheater, for forming a first treated combustion gas stream;
a direct contact cooler fluidly connected to recover a first portion of said first treated combustion gas stream from said particulate collector; and
a temperature swing adsorptive gas separator fluidly connected to recover said first portion of said treated combustion gas stream from said direct contact cooler as a feed stream comprising at least a first component, fluidly connected to recover a steam stream from at least one of a turbine or a boiler as a first regeneration stream, fluidly connected to recover a second portion of said first treated 
a condenser fluidly connected to recover said second product stream from said temperature swing adsorptive gas separator to form a condensate stream and a purified second product stream;
an ejector having a low pressure port and a high pressure port, said low pressure port fluidly connected to admit said purified second product stream recovered from said condenser; and
a compressor for producing a compressed second product stream, fluidly connected to receive said purified second product stream from said ejector and fluidly connected to admit said compressed second product stream into said high pressure port of said ejector (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art, Boulet (WO2014100904 A1, submitted as a foreign reference on 9 December 2020), discloses Boulet discloses a fuel combustion system (Abstract; Fig. 1) comprising a fuel stream 302, a combustion chamber 310, an oxidant stream 306, and a combustion gas stream 304 (p. 19, lines 5-12); water feed streams 403, 405, and 407; a heat recovery steam generator (HRSG) 400 having heat exchange conduits (p. 20, lines 1-8; p. 21, line 5); a direct contact combustion gas cooler 220 (p. 24, lines 12-13); an adsorptive gas separation system 200 (p. 24, line 5) that can be a temperature swing adsorption (TSA) (p. 34, line 7) that recovers a first product stream 222 for release to the environment (p. 25, lines 15-17), and a second product stream 224 (p. 25, line 21). The providing of an oxidant preheater would have been prima facie obvious in view of the teachings of Uchida (WO2015041122 A1, submitted as a foreign reference on 9 December 2020), which teaches a boiler main body 1 which is fed primary air from a blower 4 and secondary air (i.e. a secondary oxidant source) from a blower 5 via an air preheater 3 (Fig. 1; p. 2/5, “Hereinafter”). The providing of a particulate prima facie obvious from the teachings of Jain (US 2010/0251887 A1), which teaches that particulates were known in the art to be removed using electrostatic precipitators ([0023]). Furthermore, Yoshikawa et al. (US 2015/0013543 A1) teaches a condenser 6 for condensing steam used for desorbing adsorbed carbon dioxide (Fig. 4; [0060]), and directing a produced condensate to a flash container 7 to generate steam, so the providing of condenser connected to a temperature swing adsorptive gas separator for forming a condensate stream that is directed to an auxiliary boiler for producing a low pressure steam stream would have been obvious. However, these references do not teach or suggest an ejector having a low pressure port and a high pressure port, said low pressure port fluidly connected to admit a second product stream recovered from the condenser; or a compressor for producing a compressed second product stream, fluidly connected to receive the second product stream from the ejector and fluidly connected to admit the compressed second product stream into the high pressure port of the ejector.
Gonzalez et al. (US 2012/0131897 A1) teaches a carbon dioxide compression system ([0001]) wherein an ejector 270 has a motive inlet 280 for a heated carbon dioxide stream and a separate suction inlet 300 for carbon dioxide from a compressor (Fig. 4; [0024]). However, Gonzalez does not teach the claimed relationship between a condenser and an ejector (Gonzalez teaches a condenser that is downstream of an ejector at [0023], unlike what is claimed), and the teachings of Gonzalez are not presented in the context of an upstream combustion system and temperature swing adsorption system.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Claims 1-5 and 44-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772